NO. 12-03-00280-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JUAN RODRIGUEZ,§
	APPEAL FROM THE 145TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS
APPELLEE§
	NACOGDOCHES COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant pleaded guilty to the offense of capital murder and punishment was assessed at
imprisonment for life.  We have received the trial court's certification showing that Appellant
waived his right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  Accordingly, the appeal is dismissed
for want of jurisdiction.
Opinion delivered August 29, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.







(DO NOT PUBLISH)







COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


AUGUST 29, 2003


NO. 12-03-00280-CR


JUAN RODRIGUEZ,

Appellant

V.

THE STATE OF TEXAS,

Appellee





  Appeal from the 145th Judicial District Court
  of Nacogdoches County, Texas. (Tr.Ct.No. F11224-2003)







			THIS CAUSE came to be heard on the appellate record; and the same being
inspected, it is the opinion of the Court that this Court is without jurisdiction of the appeal, and that
the appeal should be dismissed.

			It is therefore ORDERED, ADJUDGED and DECREED by the Court that
this appeal be, and the same is, hereby Dismissed For Want of Jurisdiction; and that this
decision be certified to the court below for observance.
			By per curiam opinion.
 Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

THE STATE OF TEXAS

M A N D A T E

TO THE 145TH JUDICIAL DISTRICT COURT OF NACOGDOCHES COUNTY,
GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 29th
day of August, 2003, the cause upon appeal to revise or reverse your judgment between

JUAN RODRIGUEZ, Appellant


NO. 12-03-00280-CR and Tr. Ct. Case Number F11224-2003


Opinion by Per Curiam.


THE STATE OF TEXAS, Appellee


was determined; and therein our said Court made its order in these words:
	THIS CAUSE came to be heard on the appellate record; and the same being inspected, it
is the opinion of the Court that this Court is without jurisdiction of the appeal, and that the appeal
should be dismissed.

	It is therefore ORDERED, ADJUDGED and DECREED by the Court that this appeal be,
and the same is, hereby Dismissed For Want of Jurisdiction; and that this decision be
certified to the court below for observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk